Exhibit 10.10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of January 27, 2009 (the
"Effective Date"), is entered into among Favrille, Inc., a Delaware corporation
("Parent"), MyMedicalRecords, Inc., a Delaware corporation and wholly-owned
subsidiary of Parent (the "Company") and Robert H. Lorsch (the "Executive").

WITNESSETH:

WHEREAS, Executive has been employed by Company pursuant to the Employment
Agreement between the Company and the Executive dated as of July 1, 2006 (the
"Original Agreement");

WHEREAS, the Company desires to continue to employ the Executive so that it will
have the continued benefit of his ability, experience and services, and Parent
desires to employ the Executive as its President and Chief Executive Officer;

WHEREAS, the Executive is willing to enter into this Agreement to that end, upon
the terms and conditions hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:

Employment

Each of Parent and the Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be in the employ of Parent and the Company, on and
subject to the terms and conditions of this Agreement.

Term

The period of this Agreement (the "Agreement Term") shall commence on the
Effective Date and shall expire on December 31, 2011 (the "Initial Term") unless
extended or otherwise terminated pursuant to this Agreement (the "Employment
Period"). The Agreement Term shall be extended automatically for successive
additional one-year periods at the expiration of the then-current term unless
written notice of non-extension is provided by Executive to the Company and
Parent, or by Parent and the Company to the Executive after appropriate Board
resolution, in either case at least 60 days prior to the expiration of the
Initial Term or such extended term, as the case may be.

Position, Authority and Responsibilities

The Executive shall serve as, and with the title, office and authority of, the
President and Chief Executive Officer of Parent and the Company. In this
capacity, the Executive shall report directly and only to the Board of Directors
of Parent and the Company (the "Board"). The Executive shall also hold such
other ancillary titles and offices with Parent or the Company or their
respective affiliates as may be reasonably requested by the Board.

Subject to the authority of the Board, the Executive shall have the full
authority of the President and Chief Executive Officer of each of Parent and the
Company for the supervision and control over the management of the day-to-day
business and affairs of Parent and the Company, and he shall have such duties
and responsibilities to Parent and the Company as are commensurate with such
authority. Subject to the authority of the Board, all operational priorities
shall be set, and projects assigned, by the Executive or with his prior
approval.

--------------------------------------------------------------------------------



The Executive agrees to devote a reasonable portion of his business time,
efforts and skills to the performance of his duties and responsibilities under
this Agreement.

Compensation and Benefits

In consideration of the services rendered by the Executive during the Employment
Period, the Company shall pay or provide (and Parent shall cause the Company to
pay or provide) the Executive the compensation and benefits set forth below.

Salary. The Company shall pay the Executive a base salary during the Employment
Period (the "Base Salary") at the rate of $15,000 per month payable on the
normal payroll dates for the Company. The Base Salary shall be subject to an
increase as determined by the Board of Directors of Parent from time to time in
its sole discretion.

Annual Bonus. Each year during the Employment Period, the Executive shall earn
an annual bonus (the "Annual Bonus") as determined by the Board of Directors of
Parent in its sole discretion.

Stock Options. Each year during the Employment Period, the Executive shall be
entitled to a grant or grants of stock options (the "Option Grants") as
determined by the Board of Directors of Parent in its sole discretion.

Employee Benefits. The Executive shall be entitled to reimbursement for
expenditures for life insurance on the Executive in the face amount of
$3,000,000 (or such higher amount as may be agreed to by the Board of Directors
of Parent), provided that Executive shall assign not less than 50% of the face
amount of any proceeds of such insurance to the Company. The Executive shall
also be entitled to: (i) four weeks' vacation for each 12-month period during
the Employment Period; (ii) an automobile allowance of $3,000 per month; (iii)
reimbursement for up to $3,000,000 of coverage under the existing policy
(249736) and other insurance (which may include D&O coverage or excess coverage)
in amounts consistent with past practice, and any policy issued upon renewal or
replacement thereof; and (iv) such other benefits and perquisites that are
generally made available to senior executives of Parent or the Company from time
to time.

Indemnification. The Executive shall be provided with any indemnification rights
and indemnification insurance coverage on the same basis as are provided to
other senior executives of Parent or the Company.

Reimbursement of Expenses. The Company shall reimburse all reasonable business
expenses and disbursements incurred by the Executive in the performance of his
duties under this Agreement in accordance with the Company's normal practices
and procedures upon accounting thereafter.

Termination of Employment

The Employment Period shall be terminated upon the happening of any of the
following events, subject to the provisions of this Agreement applicable to
termination of employment under certain circumstances.

Termination without Cause. Parent or the Company may terminate the Executive's
employment hereunder for any reason by giving the Executive 30 days' advance
written notice of such termination.

- 2 -

--------------------------------------------------------------------------------



Termination for Cause. Parent or the Company may terminate the Executive's
employment hereunder for Cause. For purposes of this Agreement, the Executive
shall be considered to be terminated for "Cause" upon (i) willful breach of the
material terms of this Agreement, (ii) demonstrated fraud in connection with
performance of his duties hereunder as determined by a court of competent
jurisdiction; or (iii) the final conviction for, or plea of nolo contendere to,
a charge of commission of a felony. However, in no event shall the Executive's
employment be considered to have been terminated for "Cause", unless the
Executive receives a copy of a resolution, duly adopted at a meeting of the
Board, identifying in reasonable detail the acts or omissions constituting
"Cause", and such acts or omissions are not cured (to the extent susceptible to
cure) by the Executive within 30 days of the receipt of notice of termination
and a copy of such resolution.

Resignation without Good Reason. The Executive may voluntarily terminate his
employment hereunder for any reason that does not constitute Good Reason (as set
forth below) by giving Parent or the Company 30 days' advance written notice of
such termination.

Resignation for Good Reason. The Executive may voluntarily terminate his
employment hereunder for Good Reason. For purposes of this Agreement, "Good
Reason" shall mean:

the assignment to the Executive of any duties materially and adversely
inconsistent with the Executive's position and authority as contemplated by
Section 3 hereof;

any change or diminution of Executive's authority or reporting relationship or
bypassing of the normal chain of command, including any conduct by persons
associated with the Company which are intended to, or have the effect of,
materially interfering with, or limiting, the ability of the Executive to carry
out his responsibilities, excluding for these purposes isolated and
insubstantial actions not taken in bad faith and which are remedied by Parent or
the Company promptly after receipt of notice thereof given by the Executive;

any requirement that the Executive report to any person or entity other than as
contemplated in Section 3(a) hereof;

any material failure by Parent or the Company to comply with the compensation
and benefits provisions of Section 4 hereof;

the offices of Parent or the Company shall be moved to a location that is more
than 50 miles away from the current offices of Parent and the Company;

a Change in Control shall have occurred; or

any material breach of this Agreement by the Company.

In no event shall the Executive be considered to have terminated his employment
for "Good Reason" unless and until (i) Parent or the Company receives written
notice from the Executive identifying in reasonable detail the acts or omissions
constituting such "Good Reason" and the provision of this Agreement relied upon
by the Executive for such termination, and (ii) such acts or omissions are not
cured by Parent or the Company within 30 days of the Company's receipt of such
notice. As used in this section (d), "Change in Control" means the occurrence of
any one or

- 3 -

--------------------------------------------------------------------------------



more of the following: (A) any person (which may be individual, a corporation, a
limited liability company, an association, a partnership, an estate, a trust or
any other entity or organization) becomes the owner of 50% or more of the voting
power of Parent's capital stock; or (B) individuals who, as of the Effective
Date, constitute the Board of Directors of Parent (the "Continuing Directors")
cease for any reason to constitute at least a majority of such Board; provided,
however, that any individual becoming a director after the Effective Date whose
election or nomination for election by Parent's stockholders, was approved by a
vote of at least a majority of the Continuing Directors will be considered as
though such individual were a Continuing Director, but excluding for this
purpose any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange
Act of 1934) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board or (C) a reorganization,
merger, consolidation or similar transaction that will result in the transfer of
ownership of more than 50% of voting power of Parent's capital stock or that
will result in the issuance of new shares of Parent's capital stock with voting
power equal to more than 50% of the amount of the voting power of Parent capital
stock outstanding immediately prior to such issuance; or (D) liquidation or
dissolution of Parent or sale of substantially all of Parent's assets.

Death or Disability. The Executive's employment hereunder shall terminate upon
his death or Disability. For purposes of this Agreement, "Disability" shall mean
the inability of the Executive to perform his duties hereunder on account of
physical or mental illness or incapacity for a period of three consecutive
months, or for a period of six months, whether or not consecutive, during any
12-month period. The Executive's employment hereunder shall be deemed terminated
by reason of Disability on the last day of the applicable period, provided the
Executive receives written notice from Parent or the Company, at least 30 days
in advance of such termination, stating its intention to terminate the
Executive's employment by reason of Disability.

Mutual Agreement. The Executive's employment hereunder may be terminated at any
time by mutual written agreement between the Executive, Parent and the Company.

Rights Upon Termination

In the event the Executive's employment by Parent or the Company is terminated
during the Agreement Term, the Executive shall have the rights provided below.

Resignation for Good Reason. In the event the Executive voluntarily terminates
his employment hereunder for Good Reason, the Company shall pay (and Parent
shall cause the Company to pay) the Executive an amount equal to the sum of:

Twelve months (or, in the case of a Change of Control, twenty four months)
salary at the Executive's rate of pay at the time of termination, including all
benefits payable monthly for twelve months (or, in the case of a Change of
Control, twenty four months); and

in respect of his Annual Bonus, the then current amount due shall be multiplied
by a fraction, the numerator of which is the number of days in the calendar year
up to the effective date of termination and the denominator of which is 365.

- 4 -

--------------------------------------------------------------------------------



In addition, the Company shall pay (and Parent shall cause the Company to pay)
the Executive the accrued and vested benefit amount of options and or under the
Long-Term Incentive Plan subject to and in accordance with the terms and
conditions under the Long-Term Incentive Plan if any. Notwithstanding the
foregoing, in the event of a material breach by the Executive of any of the
restrictive covenants set forth in Section 7 hereof, the Executive shall
immediately forfeit all rights to payments made or to be made pursuant to this
paragraph (a).

Termination without Cause. In the event the Executive is terminated by Parent or
the Company other than for Cause, death or Disability, the Company shall pay
(and Parent shall cause the Company to pay) the Executive an amount equal to the
sum of:

Twelve months salary at the Executive's rate of pay at the time of termination
payable for 12 months; and

in respect of his Annual Bonus, the then current amount due shall be multiplied
by a fraction, the numerator of which is the number of days in the calendar year
up to the effective date of termination and the denominator of which is 365

Notwithstanding the foregoing, in the event of a material breach by the
Executive of any of the restrictive covenants set forth in Section 7 hereof, the
Executive shall immediately forfeit all rights to payments made or to be made
pursuant to this paragraph (b).

Resignation without Good Reason: Termination for Cause; Death or Disability. In
the event the Executive's employment hereunder is terminated voluntarily other
than for Good Reason, by Parent or the Company for Cause, or on account of
death, the Executive shall not be entitled to receive, and the Company shall
have no obligation to provide, any severance payments or benefits under this
Agreement, provided that, in the case of termination on account of Disability,
the Company and Parent shall pay Executive for the successive 12-month period an
amount equal to 40% of the amount he otherwise would have received had his
employment not been terminated.

Other Obligations. The benefits payable to the Executive under this Agreement
are not in lieu of any benefits payable under any employee benefit plan, program
or arrangement of Parent or the Company except as specifically provided herein,
and upon termination of employment, the Executive will receive such benefits or
payments, if any, as he may be entitled to receive pursuant to the terms of such
plans, programs and arrangements. Except for the obligations of Parent or the
Company provided by this Section 6, Parent and the Company shall have no other
obligations to the Executive upon his termination of employment, provided,
however, the amounts payable to the Executive under this Section 6 shall not be
subject to mitigation, reduction or offset except in the event of a material
breach by the Executive of any restrictive covenant set forth in Section 7.

Release of Claims. As a condition of the Executive's entitlement to any of the
termination rights provided in this Section 6, Parent and the Company may
require the Executive to execute and honor a release of claims in a standard and
customary form for terminations of employment, subject to such modifications as
are necessary to reflect the obligations of the parties under this Agreement.

Restrictive Covenants

Nondisclosure of Information. The Executive agrees to receive confidential and
proprietary information of Parent and the Company in confidence and not to
disclose such information to others except as authorized by Parent and the
Company. Confidential and

- 5 -

--------------------------------------------------------------------------------



proprietary information shall mean information not generally known to the public
that is disclosed to the Executive as a consequence of employment by Parent and
the Company, whether or not pursuant to this Agreement. If the Board determines
that it is necessary, the Executive will execute a separate non-disclosure
agreement in a form reasonably acceptable to both Parent and the Company and the
Executive. The provisions of this paragraph (a) shall survive the termination of
this Agreement by either party.

Covenant Not to Compete. The Executive agrees to not, during the Employment
Period and for a period of 18 months thereafter, voluntarily or involuntarily,
for any reason whatsoever, directly or indirectly, individually or on behalf of
parties not parties to this Agreement, or as a partner, stockholder, director,
officer, principal, agent, employee, or in any other capacity or relationship
engage in any business or employment, or aid or endeavor to assist in any legal
entity, which is in competition with the products and/or services of Parent and
the Company within the United States of America or any foreign country where
Parent and the Company conduct business. Parent and the Company and the
Executive acknowledge the reasonableness of this covenant not to compete and the
reasonableness of the geographic area and duration of time which is part of this
covenant. The provisions of this paragraph (b) shall survive the termination of
this Agreement by either party.

Noninterference. The Executive agrees that, during the Employment Period and for
a period of 18 months thereafter, he shall not, on his own behalf or on behalf
of any other Person, solicit or in any manner influence or encourage any current
or prospective customer, employee or other Person who has a business
relationship with Parent and the Company or any affiliate, to terminate or limit
in any way their relationship with Parent and the Company, or interfere in any
way with such relationship. For purposes hereof, (i) the term "Person" is to be
construed in the broadest sense and means and includes any natural person,
company, limited liability company, partnership, joint venture, corporation,
business trust, unincorporated organization or any governmental authority, and
(ii) a Person shall be considered a "prospective" customer or employee if Parent
and the Company or any affiliate has entered into discussions or otherwise made
contact with the Person for the purpose of any such engagement within the
six-month period prior to any solicitation by the Executive, and such fact is
known or made known to the Executive prior to such solicitation.

Enforcement.

Executive acknowledges and agrees that the provisions of this Section 7 are
reasonable and necessary for the successful operation of Parent and the Company.
Executive further acknowledges that if he breaches any provision of this Section
7, Parent and the Company will suffer irreparable injury. It is therefore agreed
that Parent and the Company shall have the right to enjoin any such breach or
threatened breach, without posting any bond, if ordered by a court of competent
jurisdiction. The existence of this right to injunctive and other equitable
relief shall not limit any other rights or remedies that Parent and the Company
may have at law or in equity including, without limitation, the right to
monetary, compensatory and punitive damages. In the event of a breach by the
Executive of his obligations under this Section 7, in addition to all other
available remedies, the Executive shall forfeit any rights to severance
compensation as provided in Section 6(a) hereof. If any provision of this
Section 7 is determined by a court of competent jurisdiction to be not
enforceable in the manner set forth herein, the Executive and Parent and the
Company agree that it is the intention of the parties that such provision should
be enforceable to the maximum extent possible under applicable law. If any
provisions of this Section 7 are held to be invalid or unenforceable, such

- 6 -

--------------------------------------------------------------------------------



invalidation or unenforceability shall not affect the validity or enforceability
of any other provision of this Section 7 (or any portion thereof).

The Executive specifically acknowledges and agrees that his rights to benefits
under any Long-Term Incentive Plan are in consideration of his covenants under
paragraphs (b) and (c) of this Section 7. Therefore, the Executive further
acknowledges and agrees that in the event of a breach by the Executive of his
obligations under such covenants, the Executive shall immediately forfeit all
rights under the Long-Term Incentive Plan and shall promptly repay Parent and
the Company all amounts previously received thereunder.

Miscellaneous

Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of Parent and the Company, successors and permitted assignees. This
Agreement shall not be assignable by Parent or the Company without the prior
written consent of the Executive. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

Tax Withholding. All compensation payable pursuant to this Agreement shall be
subject to reduction by all applicable withholding, social security and other
federal, state and local taxes and deductions.

Board Actions. For purposes of this Agreement, any action or determination
required or taken by the Board of Parent shall be made by the vote of a majority
of its members other than the Executive.

Entire Agreement; Cancellation of Original Agreement. This Agreement supersedes
the Original Agreement in all respects, provided, however that nothing herein
shall be construed so as to deprive Executive or the Company of any accrued
rights which either may have under the Original Agreement. This Agreement sets
forth the entire agreement of the Executive and Parent and the Company in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by the parties hereto in respect of the
subject matter contained herein. Any amendment or modification of this Agreement
shall not be binding unless in writing and signed by Parent and the Company and
the Executive.

Severability. In the event that any provision of this Agreement is determined to
be invalid or unenforceable, the remaining terms and conditions of this
Agreement shall be unaffected and shall remain in full force and effect, and any
such determination of invalidity or unenforceability shall not affect the
validity or enforceability of any other provision of this Agreement.

Notices. All notices which may be necessary or proper for either Parent and the
Company or the Executive to give to the other shall be in writing and shall be
delivered by hand or sent by registered or certified mail, return receipt
requested, or by air courier, and shall be deemed given when sent, to the
respective persons at the addresses set forth in Annex A (or such other address
as any party may provide to the other parties after the date hereof).

- 7 -

--------------------------------------------------------------------------------



Governing Law. This Agreement shall be governed by and enforceable in accordance
with the laws of the State of California, without giving effect to the
principles of conflict of laws thereof.

Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

[SIGNATURES ON FOLLOWING PAGE]



- 8 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

MyMedicalRecords, Inc.

By: /s/ Bobbie Volman
Name: Bobbie Volman
Title: Assistant Secretary



Favrille, Inc.

By: /s/ Dianne Baker
Name: Dianne Baker
Title: Vice President

Robert H. Lorsch

Signature: /s/ Robert H. Lorsch

- 9 -

--------------------------------------------------------------------------------

